                                     Case 2:20-cv-08596-FLA-PD Document 1 Filed 09/18/20 Page 1 of 6 Page ID #:1




                                     1 Jonah A. Grossbardt (State Bar No. 283584)
                                       SRIPLAW
                                     2 1801 Century Park East
                                     3 Suite 1100
                                       Los Angeles, CA 90067
                                     4
                                       323.364.6565 – Telephone
                                     5 561.404.4353 – Facsimile
                                     6 jonah.grossbardt@sriplaw.com
                                     7 Attorneys for Plaintiff
                                     8 ALEXANDER BAYONNE STROSS
                                     9
                                    10
                                                               UNITED STATES DISTRICT COURT
                                    11
                                    12                        CENTRAL DISTRICT OF CALIFORNIA
          LOS ANGELES, CALIFORNIA




                                    13
SRIPLAW




                                    14
                                    15   ALEXANDER BAYONNE STROSS,                          Case No.:
                                    16
                                                                           Plaintiff,       COMPLAINT FOR COPYRIGHT
                                    17                                                      INFRINGEMENT
                                    18   v.
                                                                                            Demand for Jury Trial
                                    19   MICHAEL S. MCCAIN SR. dba
                                    20   ROXSTAR REAL ESTATE,
                                    21                                  Defendant.
                                    22
                                    23
                                                       COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                    24
                                                                (INJUNCTIVE RELIEF DEMANDED)
                                    25
                                    26
                                               Plaintiff Alexander Bayonne Stross by and through his undersigned counsel,
                                    27
                                         brings this Complaint against Defendant Michael S. McCain Sr. dba RoxStar Real
                                    28
                                         Estate for damages and injunctive relief, and in support thereof states as follows:

                                                                                        1
                                                                                                        COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                                    CASE NO.:
                                      Case 2:20-cv-08596-FLA-PD Document 1 Filed 09/18/20 Page 2 of 6 Page ID #:2




                                     1                             SUMMARY OF THE ACTION
                                     2         1.    Plaintiff Alexander Bayonne Stross (“Stross”) brings this action for
                                     3 violations of exclusive rights under the Copyright Act, 17 U.S.C. § 106, to copy and
                                     4 distribute Stross’ original copyrighted works of authorship.
                                     5         2.    Stross is the owner and principal photographer of Stross Stock. After
                                     6 traveling the world with his camera, creating thousands of high-quality photographs,
                                     7 the natural next step was to offer the public means to license his Work. Each photo on
                                     8 Stross Stock is shot with top-quality equipment, thoughtfully produced, hand selected,
                                     9 and tastefully edited before being made available to the public.
                                    10         3.    Stross is a native of Austin, Texas, and watched the small city grow and
                                    11 develop into an urban hot spot. This served as his inspiration to become a
                                    12 photographer, centering his expertise on complicated architectural photography and
          LOS ANGELES, CALIFORNIA




                                    13 landscape photography. In 2016, Stross was nominated and accepted as a professional
SRIPLAW




                                    14 member of the American Society of Media Photographers, which is a high honor.
                                    15 Stross received a B.S. in Computer Science at the University of Texas at Austin and
                                    16 has since combined his love for the photographic arts and computer science by
                                    17 building an online system to help protect artists' works on the internet.
                                    18         4.    Defendant Michael S. McCain Sr. dba RoxStar Real Estate (“RRE”) is a
                                    19 real estate broker in the state of California, License Number 01744796, and operates
                                    20 www.roxstarrealestate.com. At all times relevant to herein, RRE is the owner of the
                                    21 website located at the URL “https://www.roxstarrealestate.com/” (the website).
                                    22         5.    Stross alleges that RRE copied Stross’ copyrighted Work from the
                                    23 internet in order to advertise, market and promote its business activities. RRE
                                    24 committed the violations alleged in connection with RRE’s business for purposes of
                                    25 advertising and promoting sales to the public in the course and scope of RRE’s
                                    26 business.
                                    27                             JURISDICTION AND VENUE
                                    28         6.    This is an action arising under the Copyright Act, 17 U.S.C. § 501.

                                                                                    2
                                                                                                COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                            CASE NO.:
                                      Case 2:20-cv-08596-FLA-PD Document 1 Filed 09/18/20 Page 3 of 6 Page ID #:3




                                     1         7.    This Court has subject matter jurisdiction over these claims pursuant to
                                     2 28 U.S.C. §§ 1331, 1338(a).
                                     3         8.    RRE is subject to personal jurisdiction in California.
                                     4         9.    Venue is proper in this district under 28 U.S.C. § 1391(b) and (c) and
                                     5 1400(a) because the events giving rise to the claims occurred in this district,
                                     6 Defendant engaged in infringement in this district, Defendant resides in this district,
                                     7 and Defendant is subject to personal jurisdiction in this district.
                                     8                                       DEFENDANT
                                     9         10.   Michael S. McCain Sr. dba Roxstar Real Estate is a California Sole
                                    10 Proprietor with its principal place of business at 1801 Century Park East, Suite 870,
                                    11 Los Angeles, CA 90067 and can be served at this address.
                                    12                       THE COPYRIGHTED WORK AT ISSUE
          LOS ANGELES, CALIFORNIA




                                    13         11.   In 2010, Stross created a photograph entitled “1 (City-view-
SRIPLAW




                                    14 residence_00009)”, which is shown below and referred to herein as the “Work”.
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                    3
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                             CASE NO.:
                                      Case 2:20-cv-08596-FLA-PD Document 1 Filed 09/18/20 Page 4 of 6 Page ID #:4




                                     1         12.    Stross registered the Work with the Register of Copyrights on November
                                     2 10, 2011 and was assigned the registration number VAu 1-088-759. The Certificate
                                     3 of Registration is attached hereto as Exhibit 1.
                                     4         13.    At all relevant times Stross was the owner of the copyrighted Work at
                                     5 issue in this case.
                                     6                          INFRINGEMENT BY DEFENDANT
                                     7         14.    RRE has never been licensed to use the Work at issue in this action for
                                     8 any purpose.
                                     9         15.    On a date after the Work at issue in this action was created, but prior to
                                    10 the filing of this action, RRE copied the Work.
                                    11         16.    RRE copied Stross’ copyrighted Work without Stross’ permission.
                                    12         17.    After RRE copied the Work, it made further copies and distributed the
          LOS ANGELES, CALIFORNIA




                                    13 Work on the internet to promote the sale of goods and services as part of real estate
SRIPLAW




                                    14 services.
                                    15         18.    RRE copied and distributed Stross’ copyrighted Work in connection with
                                    16 RRE’s business for purposes of advertising and promoting RRE’s business, and in the
                                    17 course and scope of advertising and selling products and services.
                                    18         19.    Stross’ Works are protected by copyright but are not otherwise
                                    19 confidential, proprietary, or trade secrets.
                                    20         20.    RRE committed copyright infringement of the Work as evidenced by the
                                    21 documents attached hereto as Exhibit 2.
                                    22         21.    Stross never gave RRE permission or authority to copy, distribute or
                                    23 display the Work at issue in this case.
                                    24         22.    Stross notified RRE of the allegations set forth herein on December 14,
                                    25 2018 and April 9, 2019. To date, the parties have failed to resolve this dispute.
                                    26         23.    When RRE copied and displayed the Work at issue in this case, RRE
                                    27 removed Stross’ copyright management information from the Work.
                                    28

                                                                                      4
                                                                                                 COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                             CASE NO.:
                                      Case 2:20-cv-08596-FLA-PD Document 1 Filed 09/18/20 Page 5 of 6 Page ID #:5




                                     1         24.    Stross never gave RRE permission or authority to remove copyright
                                     2 management information from the Work at issue in this case.
                                     3                                           COUNT I
                                     4                             COPYRIGHT INFRINGEMENT
                                     5         25.    Plaintiff incorporates the allegations of paragraphs 1 through 24 of this
                                     6 Complaint as if fully set forth herein.
                                     7         26.    Stross owns a valid copyright in the Work at issue in this case.
                                     8         27.    Stross registered the Work at issue in this case with the Register of
                                     9 Copyrights pursuant to 17 U.S.C. § 411(a).
                                    10         28.    RRE copied, displayed, and distributed the Work at issue in this case and
                                    11 made derivatives of the Work without Stross’ authorization in violation of 17 U.S.C. §
                                    12 501.
          LOS ANGELES, CALIFORNIA




                                    13         29.    RRE performed the acts alleged in the course and scope of its business
SRIPLAW




                                    14 activities.
                                    15         30.    RRE’s acts were willful.
                                    16         31.    Stross has been damaged.
                                    17         32.    The harm caused to Stross has been irreparable.
                                    18         WHEREFORE, the Plaintiff prays for judgment against the Defendant Michael
                                    19 S. McCain Sr. dba Roxstar Real Estate that:
                                    20         a.     Defendant and its officers, agents, servants, employees, affiliated entities,
                                    21 and all of those in active concert with them, be preliminarily and permanently enjoined
                                    22 from committing the acts alleged herein in violation of 17 U.S.C. § 501;
                                    23         b.     Defendant be required to pay Plaintiff his actual damages and Defendant’s
                                    24 profits attributable to the infringement, or, at Plaintiff’s election, statutory damages, as
                                    25 provided in 17 U.S.C. § 504;
                                    26         c.     Plaintiff be awarded his attorneys’ fees and costs of suit under the
                                    27 applicable statutes sued upon; and
                                    28

                                                                                     5
                                                                                                  COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                              CASE NO.:
                                     Case 2:20-cv-08596-FLA-PD Document 1 Filed 09/18/20 Page 6 of 6 Page ID #:6




                                     1       d.      Plaintiff be awarded such other and further relief as the Court deems just
                                     2 and proper.
                                     3                                    JURY DEMAND
                                     4       Plaintiff hereby demands a trial by jury of all issues so triable.
                                     5
                                     6 DATED: September 18, 2020               /s/ Jonah A. Grossbardt
                                     7                                         JONAH A. GROSSBARDT
                                                                               SRIPLAW
                                     8                                         Attorneys for Plaintiff Alexander Bayonne
                                     9                                         Stross
                                    10
                                    11
                                    12
          LOS ANGELES, CALIFORNIA




                                    13
SRIPLAW




                                    14
                                    15
                                    16
                                    17
                                    18
                                    19
                                    20
                                    21
                                    22
                                    23
                                    24
                                    25
                                    26
                                    27
                                    28

                                                                                   6
                                                                                                COMPLAINT FOR COPYRIGHT INFRINGEMENT
                                                                                                                            CASE NO.:
